Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 6/9/21.  Claim(s) 3, 5, 8, 10, 13-19, 21, and 24-38 are cancelled.  Claim(s) 44-46 are new.  Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, 20, 22, 23, and 39-46 are pending.  Claim(s) 20 has been withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments, arguments, and showing of superior properties with respect to the 103 rejections of the last Office action have been fully considered and found persuasive.  Therefore the rejections of the last Office action are hereby withdrawn.
Claim 1 is free from the art and allowable, claim 20 is hereby rejoined and examined for patentability.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art discloses the use of various oligo quinoline amides, the prior art does not specifically disclose the instant compounds, nor does the prior art make obvious the superior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 3, 5, 8, 10, 13-19, 21, and 24-38 are cancelled.  Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, 20, 22, 23, and 39-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627


/SARAH PIHONAK/Primary Examiner, Art Unit 1627